Title: To Thomas Jefferson from Malesherbes, 5 May 1786
From: Malesherbes, Chrétien Guillaume de Lamoignon de
To: Jefferson, Thomas



à Malesherbes Le 5 may 1786.

Vous m’avez fait, Monsieur, un présent bien précieux et dont Je ne peux vous faire assez de remercimens.
La Noix pacane est un des arbres d’amerique qu’il est le plus interessant de naturaliser en Europe, parceque son fruit est excellent et d’un goût très différent des autres noix, ainsi ne peut pas être remplacée par celle que nous avons.
Il y a douze ou quinze ans que J’en ai trois pieds qui ont Supporté  des hivers extremement Rudes sans que l’arbre ait été endommagé. Il est vrai qu’ils n’ont pas encore fructifié, mais il y a bien des arbres qui ne donnent point de fruit, à moins d’avoir au moins trente ans depuis qu’ils ont été semés. Il y en a aussi quelquesuns qui, lorsqu’ils ne sont pas dans leur climat naturel, y Végetent très bien, mais y donnent rarement des fruits murs.
Le Tulipier est peut-être de ce nombre. Si le Noyer pacanier en est aussi, il faudra le planter dans les provinces méridionales; et comme les noix sont un fruit sec qu’on transporte très bien, on mangera l’hiver à Paris, à Londres et à Amsterdam les noix pacanes venues des provinces méridionales de France ou d’Italie comme on y mange les Amandes venues du même pays. Mais il ne seroit pas si aisé d’en faire venir pour la consommation, d’autant plus que le pays où ces arbres sont communs est le milieu du continent avec lequel on a peu de commerce. Mais pour établir ce noyer en Europe, il faut absolument l’y semer, car Jusqu’a présent nous navons pu réussir à le greffer sur les autres Noyers, et le Noyer n’est pas un arbre qu’on multiplie en couchant ses branches.
L’autre Noix que vous m’avez envoyée me paroit semblable à quelques unes que j’ai déja reçues d’Amerique, que J’ai semées et qui ont levé.
Je ne sais si les Solanum seront assez sains pour réussir, Il y en avoit deux de pourris; J’ai planté les deux autres, il paroit que c’est une bien belle espece et superieure au moins par la beauté à celle que nous avons eue Jusqu’a present en france.
Quant au Vaninium, Je ne l’ai point vu parcequ’on la planté dans mon Jardin de Paris. Je crains que le terrain de ce Jardin qui est fort sec, ne leur convienne pas. J’ai mandé qu’on ait soin de les arroser souvent et de les abriter du soleil pendant les grandes chaleurs de L’eté.
Vous connoissez, Monsieur, l’inviolable attachement avec lequel J’ai l’honneur d’être Votre très humble et très obéissant Serviteur,

Malesherbes

